Citation Nr: 1515255	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  14-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability (claimed as lumbar segmented dysfunction).  

2. Entitlement to service connection for radiculitis/radiculopathy, bilateral lower extremities, to include as secondary to a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964, from October 1964 to October 1967, and from November 1990 to April 1992, to include service in the Republic of Vietnam.  The Veteran also had periods of service with the United States Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Board remanded the claims on appeal for further development.  The claims have now returned to the Board for further appellate review.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Chattanooga VA Medical Center (VAMC) dated through March 2015.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a lumbar spine disability and radiculitis/radiculopathy of the lower extremities, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the record reflects a current diagnosis of degenerative arthritis of the spine.  In July 2014, the Board remanded the Veteran's lumbar spine disability claim for a VA examination.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a VA examination in October 2014.  The VA examiner opined that the Veteran's back condition was less likely than not caused by or a result of service.  By way of rationale, the examiner reported that service treatment records do not contain complaints, treatment, or diagnosis for the claimed condition.  However, the Board notes that service treatment record reveals that the Veteran was treated for a back strain in August 1966; he was prescribed a muscle relaxer and was instructed to refrain from heavy lifting and bending for 7 days.  Thereafter, a September 1978 Report of Medical History reflected that the Veteran checked "yes" as to having swollen or painful joints; arthritis, rheumatism, or bursitis; and none, joint, or other deformity.  Therefore, the VA examiner's medical opinion was based on an inaccurate factual premise.  Given that the October 2014 VA examiner based his opinion on an inaccurate factual premise, the claims file should be returned to the October 2014 VA examiner, if available, in order to obtain another opinion regarding any relationship between the Veteran's current lumbar spine disability and his military service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the file should be returned to the VA examiner for an addendum opinion.

     
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the October 2014 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability arose during service or is otherwise related to any incident of service, to include the August 1966 treatment for back strain and report of swollen painful joints in the September 1978 Report of Medical History.  The examiner should explain the medical basis for the conclusions reached.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled. If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner. 

2.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disability.  If and only if service connection is granted for the Veteran's lumbar spine disability, then the RO/AMC shall ask the October 2014 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his radiculitis/ radiculopathy of the bilateral lower extremities related to the lumbar spine disability.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not that the Veteran's radiculitis/radiculopathy of the lower extremities were aggravated (permanently worsened beyond the normal progression) by his degenerative arthritis of the lumbar spine?  Please explain the reasons for your opinion.
  
b) Is it at least as likely as not that the Veteran's radiculitis/radiculopathy of the lower extremities was caused by his degenerative arthritis of the lumbar spine?  Please explain the reasons for your opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After the above actions have been completed, readjudicate the Veteran's appeal.  If the appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




